In an action to recover damages for personal injuries, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated October 26, 1995, as denied its cross motion for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the cross motion is granted, and the complaint is dismissed.
This is an action to recover damages for personal injuries sustained when the plaintiff tripped and fell over a yellow speed bump located in the parking lot of one of the defendant’s stores.
By holding its property open to the public, a defendant has "a general duty to maintain it in a reasonably safe condition so as to prevent the occurrence of foreseeable injuries” (Thorn-hill v Toys "R” Us NYTEX, 183 AD2d 1071, 1072; Binensztok v Marshall Stores, 228 AD2d 534). However, it is well settled that there is no duty on the part of the landowner to warn against a condition, as here, that can readily be observed by those employing the reasonable use of their senses (see, Ackerman v Town of Fishkill, 201 AD2d 441, 443; Tarricone v State of New York, 175 AD2d 308). Therefore, the defendant was not negligent as a matter of law, and summary judgment should have been granted (see, e.g., Pilato v Diamond, 209 AD2d 393). Santucci, J. P., Joy, Krausman and Florio, JJ., concur.